DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2020, 12/14/2021,  and 5/11/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election of Group I, Claims 14 and 23-25, without traverse in the reply filed on 06/14/2022 is acknowledged. 

Claim Objections
Claims 14, 24-25 are objected to because of the following informalities:
Claim 14, Line 2: “ the apparatus” should be “the automatic analysis apparatus”.
Claim 24, Lines 2-3 and 4-5: “ the selection coefficient of the first ion selection electrode” should be “the selection coefficient for the coexisting ions of the first ion selection electrode”.
Claim 25, Line 3: “ the selection coefficient of the first ion selection electrode” should be “the selection coefficient for the coexisting ions of the first ion selection electrode”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim 14, “a calculation unit that calculates the concentration of the target ions contained in the sample” is being interpreted under 35 U.S.C. 112(f) . Prong 1: a calculation unit (uses the generic placeholder), prong 2: calculates the concentration … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 14 invokes 112(f). However, the corresponding structure for performing the functions is described in the specification (paragraphs [0026]-[0027] and Fig.2) such as the concentration operation unit (calculation unit) 125 and 126.
Claim 14, “a measurement unit that measures the concentration of coexisting ions contained in the sample” is being interpreted under 35 U.S.C. 112(f) . Prong 1: a measurement unit (uses the generic placeholder), prong 2: measures  the concentration … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 14 invokes 112(f). However, the corresponding structure for performing the functions is described in the specification (paragraph [0030]) and Fig.2) such as the measurement unit 24.
Claim 14, “wherein the measurement unit measures the concentration of the coexisting ions contained in the sample using means other than an ion selection electrode” is being interpreted under 35 U.S.C. 112(f) . Prong 1: means, prong 2: measures  the concentration … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 14 invokes 112(f). The corresponding structure for performing the functions is not described in the specification.
Claim 23, “a storing unit that stores temporal changes of the concentration of the coexisting ions contained in the sample” is being interpreted under 35 U.S.C. 112(f) . Prong 1: a storing unit (uses the generic placeholder), prong 2: stores temporal changes … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 14 invokes 112(f). However, the corresponding structure for performing the functions is described in the specification (paragraph [0024]) and Fig.1) such as the storing unit 121.
Claim 23, “an output unit that outputs temporal changes of the concentration of the coexisting ions contained in the sample” is being interpreted under 35 U.S.C. 112(f). Prong 1: an output unit (uses the generic placeholder), prong 2: outputs temporal changes … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 14 invokes 112(f). The corresponding structure for performing the functions is not described in the specification.
Claim 24, “a storing unit that stores temporal changes of the selection coefficient of the first ion selection electrode” is being interpreted under 35 U.S.C. 112(f) . Prong 1: a storing unit (uses the generic placeholder), prong 2: stores temporal changes … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 14 invokes 112(f). However, the corresponding structure for performing the functions is described in the specification (paragraph [0024]) and Fig.1) such as the storing unit 121.
Claim 24, “an output unit that outputs temporal changes of the selection coefficient of the first ion selection electrode” is being interpreted under 35 U.S.C. 112(f). Prong 1: an output unit (uses the generic placeholder), prong 2: outputs temporal changes … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 14 invokes 112(f). The corresponding structure for performing the functions is not described in the specification.
 Claim 25, “an alarm unit that outputs, when the concentration of the coexisting ions contained in the sample or the selection coefficient of the first ion selection electrode is out of a preliminarily-set allowable range, an alarm of notifying the fact” is being interpreted under 35 U.S.C. 112(f). Prong 1: an alarm unit (uses the generic placeholder), prong 2: outputs an alarm of … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 14 invokes 112(f). The corresponding structure for performing the functions is not described in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the concentration of target ions” in Lines 1-2 and “the concentration of coexisting ions” in lines 8-9, which lack antecedent basis. Therefore, the scope of the claim is indefinite. Claims 23-25 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 14. 
Claim 14 Lines 12-13 recites “a ratio of the coexisting ions”, which is unclear if it refers to a ratio of the concentration of the coexisting ions or a ratio of other parameters of the coexisting ions. Therefore, the scope of the claim is indefinite. Claims 23-25 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 14. 
Claim 14, the limitations “wherein the measurement unit measures the concentration of the coexisting ions contained in the sample using means other than an ion selection electrode” invoke 112(f), as outlined previously in the claim interpretation. The corresponding structure for performing the functions is not described in the specification. Therefore, the scope of the claim is indefinite. Claims 23-25 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 14. 
Claim 23, the limitations “an output unit that outputs temporal changes of the concentration of the coexisting ions contained in the sample” invoke 112(f), as outlined previously in the claim interpretation. The corresponding structure for performing the functions is not described in the specification. 
Claim 24, the limitations “an output unit that outputs temporal changes of the selection coefficient of the first ion selection electrode” invoke 112(f), as outlined previously in the claim interpretation. The corresponding structure for performing the functions is not described in the specification. 
Claim 25, the limitations “an alarm unit that outputs, when the concentration of the coexisting ions contained in the sample or the selection coefficient of the first ion selection electrode is out of a preliminarily-set allowable range, an alarm of notifying the fact” invoke 112(f), as outlined previously in the claim interpretation. The corresponding structure for performing the functions is not described in the specification. 
Claim 25, the limitation “the fact” lacks antecedent basis. Therefore, the scope of the claim 25 is indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 14 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Amamiya et al. (JPH07253409A, English translation), and in view of Iwamoto (JP 2002/228629A, English translation).

Regarding claim 14, Amamiya teaches an automatic analysis apparatus (an ion concentration measuring device shown in Fig.2 [para. 0024], automation is very easy [para. 0022]). The limitations “that measures the concentration of target ions contained in a sample” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Amamiya teaches an ion concentration measuring device shown in Fig.2 [para. 0024] for measuring concentrations of target ion Mz and interfering ion Nz [para. 0023], and the prior art device is specifically configured for performing the intended use. The apparatus comprising: 
a first ion selection electrode (the Mz ion-selective electrode 3A [para. 0025]). The limitation “that detects the concentration of the target ions contained in the sample” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Amamiya teaches the Mz ion-selective electrode 3A that detects the concentration of the target ions Mz contained in the sample liquid S [paras. 0025, 0027]; and 
a calculation unit (calculation part/code within the arithmetic storage unit 9 [paras. 0025, 0027, 0031-0035]). The limitations “that calculates the concentration of the target ions contained in the sample” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Amamiya teaches the arithmetic storage unit 9 that calculates and stores the concentration of the target ions contained in the sample liquid S [para. 0035],
wherein the calculation unit obtains a detection result by the first ion selection electrode and a measurement result by a measurement unit that measures the concentration of coexisting ions contained in the sample (The Nz ion-selective electrode 3B [para. 0025] that measures the concentration of coexisting ions (Nz ions [paras. 0025-0026 ]) contained in the sample. The Nz ion-selective electrode 3B corresponds to the measurement unit, while Nz ions correspond to the coexisting ions. The limitations “ a measurement unit that measures the concentration of coexisting ions contained in the sample” and “wherein the calculation unit obtains a detection result by the first ion selection electrode and a measurement result by a measurement unit that measures the concentration of coexisting ions contained in the sample” are functional limitations. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Amamiya teaches the Nz ion-selective electrode 3B that measures the concentration of coexisting Nz ions contained in the sample [paras. 0025-0026, 0031-0035]), and the arithmetic storage unit 9  obtains a detection result by the first ion selection electrode and a measurement result by the measurement unit (In step S35, the Mz ion concentration and the Nz ion concentration of the sample liquid S are obtained from the coefficients of the calibration curve of the ion-selective electrodes 3A and 3B stored in the arithmetic storage unit 9 [para. 0035]),
wherein the measurement unit measures the concentration of the coexisting ions contained in the sample (The limitations “wherein the measurement unit measures the concentration of the coexisting ions contained in the sample” are functional limitations. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Amamiya teaches the Nz ion-selective electrode 3B measures the concentration of coexisting Nz ions contained in the sample [paras. 0025-0026, 0031-0035]),
wherein the calculation unit calculates a ratio of the coexisting ions detected by the first ion selection electrode among those contained in the sample as a selection coefficient for the coexisting ions of the first ion selection electrode (the limitations “wherein the calculation unit calculates a ratio of the coexisting ions detected by the first ion selection electrode among those contained in the sample as a selection coefficient for the coexisting ions of the first ion selection electrode” are functional limitations. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Amamiya teaches the calculation unit (i.e., the arithmetic storage unit 9) calculates a ratio of the concentration of the coexisting ions detected by the first ion selection electrode among those contained in the sample as a selection coefficient for the coexisting ions of the first ion selection electrode (The coefficients (potential gradient, reference potential, selection coefficient) of the calibration curve of the electrodes 3A and 3B are calculated and stored ([para. 0034]); selection coefficient ([paras. 0001, 0003, 0015-0019, 0029, 0034] and Fig.2)), and
wherein the calculation unit calculates the concentration of the target ions contained in the sample using the detection result by the first ion selection electrode, the selection coefficient, and the concentration of the coexisting ions measured by the measurement unit (the limitations “wherein the calculation unit calculates the concentration of the target ions contained in the sample using the detection result by the first ion selection electrode, the selection coefficient, and the concentration of the coexisting ions measured by the measurement unit” are functional limitations. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Amamiya teaches the arithmetic storage unit 9 that is configured to perform the functional limitations above (the operation of ion concentration measurement is described in [para. 0035], and the calculated Mz ion concentration and Nz ion concentration are output to the output unit 13 and displayed [para. 0035]).

Amamiya teaches wherein the concentration of the coexisting Nz ions is measured by the Nz ion-selective electrode 3B, and does not teach wherein the measurement unit measures the concentration of the coexisting ions contained in the sample using means other than an ion selection electrode.
Iwamoto teaches a method for measuring nitrate ion concentration whereby NO2- concentration can be accurately measured with the use of the nitric acid ion electrode method (abstract). Iwamoto further teaches wherein concentration of the interfering ions Cl- is measured with the Cl- electrode 4 [para. 0024], and the concentration of interfering ions SO42-  is indirectly measured by the conductivity meter 3 [paras. 0024-0027]. Thus,  Iwamoto teaches wherein the target ions (i.e., nitrate ion) is measured by a nitrate ion electrode, while the interfering ion is measured using a conductivity meter.   
Amamiya and Iwamoto are considered analogous art to the claimed invention because they are in the same field of measuring concentration of target ions in a mixture solution. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the Nz ion selective electrode of Amamiya with another type of sensor other than ion selective electrode such as a conductivity meter as taught by Iwamoto, for measuring the concentration of the coexisting interfering ion Nz in the sample. The simple substitution of one known element for another (i.e., conductivity meter for ion selective electrode) is likely to be obvious when predictable results are achieved (i.e., measurement of the concentration of the interfering ion) [MPEP § 2143(B)]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Note: For the purpose of examination, Examiner interprets “the concentration of target ions” as “a concentration of target ions”, “the concentration of coexisting ions” as “a concentration of coexisting ions”, “a ratio of the coexisting ions” as “a ratio of the concentration of the coexisting ions”, and “means other than an ion selection electrode” as any type of sensor other than an ion selection electrode that is capable of measuring ion concentration.   

Regarding claim 23, Amamiya in view of Iwamoto teaches the automatic analysis apparatus according to claim 14, comprising: 
a storing unit (the storage part within the arithmetic storage unit 9 [para. 0025]). The limitations “that stores temporal changes of the concentration of the coexisting ions contained in the sample” are functional limitations. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Amamiya teaches an arithmetic storage unit 9 that stores temporal changes of the concentration of the coexisting ions contained in the sample (in step S33, the potential difference between the ion-selective electrodes 3A and 3B and the reference electrode 5 is measured, and the result is stored in the arithmetic storage unit 9 [para. 0035]);
and an output unit (an output unit 13 [para. 0025]). The limitations “that outputs temporal changes of the concentration of the coexisting ions contained in the sample” are functional limitations. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Amamiya teaches an output unit 13 that is configured to perform the claimed functions above (the calculated Mz ion concentration and Nz ion concentration are output to the output unit 13 and displayed [para. 0035]). 
Note: For the purpose of examination, Examiner interprets an output unit as any output unit which is capable for outputting any information. 

Regarding claim 24, Amamiya in view of Iwamoto teaches the automatic analysis apparatus according to claim 14, comprising: 
a storing unit (storage part within the arithmetic storage unit 9 [para. 0025]). The limitations “that stores temporal changes of the selection coefficient of the first ion selection electrode” are functional limitations. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Amamiya teaches an arithmetic storage unit 9 configured to perform the claimed functions above (The coefficients (potential gradient, reference potential, selection coefficient) of the calibration curve of the electrodes 3A and 3B are calculated and stored in the arithmetic storage unit 9 [para. 0034]);
and an output unit (an output unit 13 [para. 0025]). The limitations “that outputs temporal changes of the selection coefficient of the first ion selection electrode” are functional limitations. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Amamiya teaches an  output unit 13 configured to perform the claimed functions above (the calculated Mz ion concentration and Nz ion concentration are output to the output unit 13 and displayed [para. 0035]).  
Note: For the purpose of examination, Examiner interprets an output unit as any output unit which is capable for outputting any information.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Amamiya in view of Iwamoto, as applied to claim 14 above, and further in view of Saini (WO 2012158388A2).

Regarding claim 25, Amamiya in view of Iwamoto teaches the automatic analysis apparatus according to claim 14. Modified Amamiya does not teach wherein the automatic analysis apparatus further comprises an alarm unit. 
Saini teaches a real-time method and analytical system for determining haloacetic acids in water (abstract). Saini further teaches measured HAA levels are compared with one or more thresholds in function block 217 of Fig.2, and an alarm is generated if HAA concentrations exceed desired level, for example, in the form of an audible signal, an alert email, a visual indicator, or some other mechanism (function block 221 in Fig.2) [para. 0032]. The alarm unit is implied. 
Modified Amamiya and Saini are considered analogous art to the claimed invention because they are in the same field of measuring and monitoring concentration of analytes in a fluid sample. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the automatic analysis apparatus of modified Amamiya by adding an alarm unit, as taught by Saini, which is configured to output an alarm when concentration of the coexisting ions contained in the sample or the selection coefficient of the first ion selection electrode is out of a preliminarily-set allowable range. The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Note: for purposes of examination, Examiner interprets “an alarm unit” as any type of unit which is capable of generating any type of alarms, “the fact” as “a fact”. 


Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Wolfe et al. (US 2010/0204924A1) teaches a remote monitoring system for monitoring the operation of a fluid treatment system and/or the qualities, characteristics, properties, etc., of the fluid being processed or treated by the fluid treatment system, wherein the system will send an alarm to  authorized personnel to alert of a contamination or equipment failure. Aymen et al. (WO 2009/069999A2) teaches a method for reducing and/or eliminating signal interferences from other ions which are produced during detection of a particular chemical ion in a substance, said method comprise of at least two sensors (2,4) whereby at least one sensor is assigned to collect the interfering signals prior to the elimination of unwanted signals process. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Q./Examiner, Art Unit 1795        

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795